internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-124467-01 date date x y date date date date date state a b m a b this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x is a corporation organized under the laws of state on date x elected to be treated as an s_corporation effective date on date the shareholders of x sold m shares of x stock to y a corporation plr-124467-01 terminating x’s s election y’s shareholders were a and b a and b held a and b of y stock respectively on date counsel for a discovered that x’s s election had terminated on date as a result of y’s acquiring x stock in order to restore x’s eligibility to be treated as an s_corporation y distributed all of its x stock to y’s shareholders a and b on date x represents that during the termination period it has timely and consistently filed its tax returns consistent with its treatment as an s_corporation further x represents that at all times since date x and all of its shareholders treated x as a valid s_corporation the termination was inadvertent and no tax_avoidance would result from treating x’s s election as having never been terminated x and each person who was a shareholder of x during the termination period agree to make any adjustments consistent with x's treatment as an s_corporation that are required by the secretary with respect to the termination period in addition x represents that a and b will report their pro_rata share of y’s share of x’s items of income loss deduction and credit law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 of the code provides that an election to be treated as an s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date the s_corporation ceases to meet the requirements of a small_business_corporation sec_1362 sec_1362 of the code provides that if an election to be treated as an s_corporation was terminated under sec_1362 or the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the event resulting in such termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be plr-124467-01 required by the secretary with respect to that period then notwithstanding the terminating event the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusions based upon the information submitted and the representations set forth above we conclude that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from date through date and thereafter provided that x’s subchapter_s_election is not otherwise terminated under sec_1362 during the period from date to date a and b will be treated as shareholders of x accordingly a and b must include in income y’s pro_rata share of the separately and nonseparately stated items of x as provided in sec_1366 make any adjustments to stock basis as required in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or any of x's shareholders fail to treat x as described above this ruling shall be null and void except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code in particular no opinion is expressed or implied concerning whether x's s election was valid under sec_1362 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely matthew lay assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
